DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, Figs. 1-3, in the reply filed on December 8, 2021 is acknowledged.

Priority
This is a continuation application of U.S. Application No. 15/880,998 filed Jan. 26, 2018, now U.S. Patent No. 10,517,629.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 21-24, 28-31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petillo (US 4,940,468).

Referring to claim 21, Petillo discloses a medical device (Fig. 4, which is reproduced below; col. 11, ln 1-56) comprising:
 	a housing 100; a solenoid 300 located within the housing;
	a tube assembly comprising a blade tube 250 (Fig. 3, col. 8, ln 56-62 and col. 11, ln 53-56) and a cannulated armature 200 connected to the blade tube (col. 8, ln 56-62 and Fig. 3 disclose tube 250 is fixed to tube 200), where the cannulated armature is located, at least partially, within the solenoid, where the blade tube comprises a proximal end and a distal end;
	a spring 240 biasing the cannulated armature in a first direction on the housing (spring 240 pushes the cannulated armature 330 to the right, col. 11, ln 44-52); and
	a suction connector 260 (col. 11, ln 54-56) connected to the housing and configured to have a suction tube connected thereto where the solenoid is configured to move the cannulated armature in an opposite second direction (solenoid moves the cannulated armature 330 to the left, col. 11, ln 44-52), and where the solenoid and the spring are operable to provide reciprocal motion of the blade tube between a first position (the position as shown in Fig. 4, col. 11, ln 44-52) and a second position (the position toward the distal end of handle 100, col. 11, ln 44-52).

    PNG
    media_image1.png
    211
    735
    media_image1.png
    Greyscale

Referring to claim 22, Petillo discloses the medical device as in claim 21, where the solenoid 300 comprises a static hollow cylindrical section with an energizing coil 320 (col. 11, ln 9-10).

Referring to claim 23, Petillo discloses the medical device as in claim 22, where solenoid 300 further comprises a plunger 330 located within the static hollow cylindrical section (co. 11, ln 15-20).

Referring to claim 24, Petillo discloses the medical device as in claim 23, where the plunger 330 includes an opening extending along a central axis of the plunger, and where the opening receives the blade tube such that the blade tube is fixed to the plunger (blade tube includes tube 250 and tube 200 and tube 200 is fixed to the plunger 330).

Referring to claim 28, Petillo discloses the medical device as in claim 21 where the blade tube 250 comprises a distal end (pointed tip as shown in Fig. 7, col. 16, ln 21-45) with an open window proximate the distal end (the window between lead lines 480 and 490 as shown in Fig. 7).

Referring to claim 29, Petillo discloses the medical device as in claim 28 further comprising an outer tubular member 130 (Fig. 8, col. 16, ln 46-62) having a distal end with an open window 550 proximate the distal end, wherein the open window of the blade tube and the open window of the outer tubular member form a cutting tool.

Referring to claim 30, Petillo discloses a medical device (Fig. 4, which is reproduce above) comprising:
 	a solenoid 300;
	a tube assembly comprising a blade tube and a cannulated armature located, at least partially, within the first solenoid, where the blade tube comprises a proximal end and a distal end (see rejection of claim 2 above);
	a spring 240 biasing the cannulated armature in a first direction; and a suction connector 260 configured to have a suction tube connected, where the solenoid is configured to move the cannulated armature from a first position in an opposite second direction and the spring is configured to bias the cannulated armature in the first direction back towards the first position (see rejection of claim 21 above).

Referring to claim 31, Petillo discloses the medical device as in claim 30 further comprising a housing 100 (Fig. 4) wherein the spring 240 biases the cannulated armature in the first direction (to the right) on the housing.

Referring to claim 33, Petillo discloses the medical device as in claim 30 where the blade tube (250 and 200) comprises a distal end with an open window proximate the distal end, and where the medical device further comprises an outer tubular member 130 having a distal end with an open window 555 proximate the distal end (Fig. 8), wherein the open window of the blade tube and the open window of the outer tubular member form a cutting tool (col. 16, ln 46-62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Petillo (US 4,940,468) in view Martinez (US 4,577,629).

Referring to claims 37 and 39, Petillo discloses a surgical cutting instrument comprising: 
a housing 100 (Fig. 4, which is reproduced above); 
a solenoid 300 located within the housing; 
a tube assembly comprising a blade tube and a cannulated armature located, at least partially, within the solenoid, where the blade tube comprises a proximal end and a distal end (see rejection of claim 21 above); 
a spring 240 biasing the cannulated armature in a first direction (to the right) on the housing; and a suction connector 260 connected to the housing, where the suction connector is configured to have a suction tube connected thereto, where the solenoid 300 is configured to move the cannulated armature from a first position (from the right as shown in Fig. 4) on the housing in an opposite second direction (to the left) and the spring 240 is configured to bias the cannulated armature in the first direction back towards the first position such that the solenoid and the spring are configured to provide reciprocal motion of the tube assembly (col. 11, ln 44-52).



However, in the same field of endeavor, which is a surgical cutting instrument, Martinez discloses the proximal end of the blade tube 84 (Fig. 1-3) is located in a portion of the suction connector 16, which is fixed to plug 52 of housing 12, and is configured to reciprocate in the portion of the suction connector 16 (col. 5, ln 9-15). In view of Martinez’s teachings it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have modified the cutting tube and suction connector of Petillo to have the configuration as suggested by Martinez since Marinez taught that either configuration is acceptable (Martinez, col. 5, line 19-36 discloses a configuration similar to Petillo). Furthermore, modifying the cutting tube and suction connector of Petillo to have the configuration as suggested by Martinez does not require a leap of inventiveness since it has been held that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007))

Referring to claim 38, Petillo/Martinez discloses the medical device as in claim 37 where the blade tube 250 comprises a distal end with an open window proximate the distal end (see rejection of claim 28 above), and where the medical device further comprises an outer tubular member 130 having a distal end with an open window 555 proximate the distal end, wherein the open window of the blade tube and the open window of the outer tubular member form a cutting tool (see rejection of claim 29 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771